UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4106


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WILLIE JAMES PEARSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:07-cr-00053-F-1)


Submitted:    December 16, 2008            Decided:   December 19, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Slade   C.  Trabucco,   SULLIVAN,  TRABUCCO  &   WAGONER,  LLP,
Wilmington, North Carolina, for Appellant. George E.B. Holding,
United States Attorney, Anne M. Hayes, Jennifer P. May-Parker,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Willie    James     Pearson      appeals      from      his   200-month

sentence entered pursuant to his guilty plea to possession with

intent to distribute heroin.               Pearson asserts that the district

court    erred      by   departing    upward     based     on    its    finding    that

Pearson’s criminal history category inadequately reflected his

actual criminal history.             In addition, Pearson contends that he

received inadequate notice of the possible upward departure.                          We

affirm.

               A defendant’s criminal history is an encouraged factor

for an upward departure.              A court may depart upward from the

guideline range “[i]f reliable information indicates that the

defendant’s          criminal         history        category           substantially

under-represents         the   seriousness      of   the     defendant’s      criminal

history or the likelihood that the defendant will commit other

crimes.” U.S. Sentencing Guidelines Manual § 4A1.3(a)(1), p.s.

(2007); see also USSG § 4A1.3(a)(4)(B) (when upwardly departing

from Category VI, the court should move incrementally down the

sentencing table to the next highest offense level, until it

finds an appropriate guideline range).

               Pearson asserts that the district court erred because

(1)     the     Guidelines       already     took    into       account      his   past

convictions and (2) many of his convictions were old.                         However,

Pearson       had   52   convictions,      27   of   which      did    not   result   in

                                           2
criminal history points. *            In addition, while many of Pearson’s

convictions were old, Pearson’s criminal record did not show a

significant break in criminal activity.                    During the five years

prior to his arrest on the instant offense, Pearson had been

convicted of assault with a deadly weapon (serving over a year

in prison), assault to inflict serious injury, and possession of

cocaine and marijuana.              We find that the record supports the

court’s     upward    departure      and     that    the    court’s    decision      was

reasonable.

             Next, Pearson alleges that he had insufficient notice

of    the   court’s        intent    to     depart.         However,     the    notice

requirement is satisfied if the presentence report recommends a

departure on a particular ground.                  United States v. Bellamy, 264

F.3d 448, 455 (4th Cir. 2001).                     Here, the presentence report

noted that the court could consider a departure based upon the

“severity      of    the    defendant’s      past    criminal    history       and   the

likelihood that he will commit future crimes,” and Pearson did

not   object    to    the    lack    of    notice.      Thus,    we   conclude       that

Pearson’s notice was sufficient.

             Accordingly,       we        affirm     Pearson’s    sentence.           We

dispense     with     oral     argument       because      the   facts    and    legal


      *
        Further, although Pearson was found to be a career
offender, that status did not affect his criminal history
category, because he was already in category VI.


                                             3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                4